Exhibit 10.2

 

RIGHTS AGREEMENT

 

This Rights Agreement (this “Agreement”) is made and entered into as of
August 28, 2013, by and among Triangle Petroleum Corporation, a Delaware
corporation (“Triangle”), and ActOil Bakken, LLC, a Delaware limited liability
company (the “Purchaser” and together with Triangle, the “Parties”).

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of August 6, 2013
(the “Purchase Agreement”), between Triangle and TIAA Oil and Gas Investments,
LLC (“TOGI”), Triangle agreed to issue and sell to TOGI or its permitted
assignee 11,350,000 shares of Common Stock (the “Purchased Stock”) as described
therein;

 

WHEREAS, pursuant to Section 7.06(b) of the Stock Purchase Agreement, TOGI
assigned its right and obligations under the Stock Purchase Agreement to
Purchaser; and

 

WHEREAS, Triangle has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchaser pursuant to the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

1.                                      Definitions.  Capitalized terms used in
this Agreement and not defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement.  As used in this Agreement, the following terms
have the meanings indicated:

 

“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Blackout Period” has the meaning set forth in Section 2(a).

 

“Board” means the board of directors of Triangle.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any day on which banking institutions in the State of Texas are authorized or
required by law or governmental action to close.

 

“Capital Leases” means, for any Person, any lease of any property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for

 

1

--------------------------------------------------------------------------------


 

as a capital lease on the balance sheet of such Person.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

“Common Stock” means common stock, par value $0.00001 per share, of Triangle.

 

“Consolidated Leverage Ratio” means as of any date of determination, the ratio
of (x) the aggregate amount of EBITDAX of Triangle for the most recently
completed fiscal quarter ending prior to the date of determination for which
financial statements are in existence multiplied by four to (y) Pro Forma
Indebtedness.

 

“Convertible Note” means the NGP Convertible Note.

 

“Demand Notice” has the meaning set forth in Section 2(a).

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Dispose” (including the correlative terms “Disposed” and “Disposition”) means
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of Law, whether effected directly or indirectly.

 

“EBITDAX” means for Triangle, on a consolidated basis for any period, the sum of
(a) Net Income for such period (which if such amount constitutes net loss, shall
be reflected as a negative number), plus (b) without duplication and to the
extent deducted in determining such Net Income (i) Interest Expense for such
period, plus (ii) Income Tax Expense for such period, plus (iii) depreciation,
amortization, depletion and exploration expenses for such period, plus
(iv) non-cash charges resulting from extraordinary, non-recurring events or
circumstances for such period (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP (including any
“ceiling test” impairments as a result of the use of the full cost method of
accounting) and including non-cash charges resulting from the requirements of
ASC 410, 718 and 815), minus (c) to the extent included in determining Net
Income, non-cash income resulting from extraordinary, non-recurring events or
circumstances for such period and all other non-cash items of income which were
included in determining such Net Income (including non-cash income resulting
from the requirements of ASC 410, 718 and 815); provided that such EBITDAX shall
be subject to pro forma adjustments for permitted acquisitions and non-ordinary
course asset sales assuming that such transactions had occurred on the first day
of the determination period, which adjustments shall be made in a manner, and
subject to supporting documentation, reasonably acceptable to the Purchaser.
Notwithstanding the foregoing, EBITDAX shall be appropriately adjusted to
exclude all amounts of revenues and expenses attributable to any minority
investments in Subsidiaries.

 

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

2

--------------------------------------------------------------------------------


 

“Equity Securities” means, with respect to a Person, any shares, interests,
participation or other equivalents (however designated) of corporate stock
(including any options, warrants or other rights to acquire corporate stock).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“Excluded Securities” shall have the meaning specified in Section 8(d).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable calculation being made.

 

“Hedging Arrangements” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price).

 

“Holder” means (i) the Purchaser unless and until the Purchaser ceases to hold
any Registrable Securities and (ii) any holder of Registrable Securities to whom
registration rights conferred by this Agreement have been transferred in
compliance with Section 11(e) hereof; provided that any Person referenced in
clause (ii) shall be a Holder only if such Person agrees in writing to be bound
by and subject to the terms set forth in this Agreement.

 

“Holder Indemnified Persons” has the meaning set forth in Section 5(a).

 

“Income Tax Expense” means for Triangle and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes paid or due to be paid
during such period.

 

“Incur” means issue, create, assume, guarantee, incur or otherwise become
directly or indirectly liable for, contingently or otherwise.

 

“Indebtedness” means, with respect to any Person, any indebtedness of that
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or bankers acceptances if and to the extent any
of the foregoing indebtedness (other than letters of credit) would appear as a
liability upon a balance sheet of such Person prepared in accordance with GAAP,
as well as all indebtedness of others secured by a lien on any assets of such
Person (whether or not such indebtedness is assumed by such Person) and, to the
extent not otherwise included, the guarantee by such Person of any Indebtedness
of any other Person; provided, however, that Indebtedness shall not include
(i) any intercompany Indebtedness or (ii) any trade payables.

 

“Independent Director” means a person meeting the independence requirements
under any rule or regulation of the Commission or NYSE MKT (or any other
principal stock exchange or market upon which the Common Stock may trade) or
under applicable Law, exclusive of any independence requirements applicable
solely to members of any committee of the Board.

 

“Initiating Holder” has the meaning set forth in Section 2(a).

 

3

--------------------------------------------------------------------------------


 

“Interest Expense” means, for any period and with respect to any Person, total
cash interest expense, letter of credit fees and other fees and expenses
incurred by such Person in connection with any indebtedness (including any
Indebtedness outstanding under the Convertible Note) for such period, whether
paid or accrued (including that attributable to obligations which have been or
should be, in accordance with GAAP, recorded as Capital Leases), including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to secured obligations, and net costs under Hedging Arrangements
entered into addressing interest rates, all as determined in conformity with
GAAP.

 

“Losses” has the meaning set forth in Section 5(a).

 

“Offered Securities” has the meaning set forth in Section 8(a).

 

“Net Income” means, for any period and with respect to any Person, the net
income (or net loss) for such period for such Person after taxes as determined
in accordance with GAAP, including any cash net gain but excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business, and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.

 

“NGP Holders” means any Holder of Registrable Securities under (and as such
terms are defined in) the Amended and Restated Registration Rights Agreement,
dated as of March 8, 2013, by and between Triangle and NGP Triangle Holdings,
LLC.

 

“Notes” has the meaning given such term in the Convertible Note.

 

“Parties” has the meaning set forth in the preamble.

 

“Person” means an individual or group, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 2(b).

 

“Piggyback Registration” has the meaning set forth in Section 2(b).

 

“Piggyback Request” has the meaning set forth in Section 2(b).

 

“Portfolio Company” means any portfolio company in which the Purchaser or any of
its investment fund Affiliates have made a debt or equity investment.

 

“Preemptive Offer Acceptance Notice” has the meaning set forth in Section 8(b).

 

“Preemptive Offer Notice” has the meaning set forth in Section 8(a).

 

“Preemptive Offer Period” has the meaning set forth in Section 8(b).

 

4

--------------------------------------------------------------------------------


 

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of Triangle, to be threatened.

 

“Pro Forma Indebtedness” means as of any date of determination, the amount of
Indebtedness of Triangle and its Subsidiaries as of the date of determination
(excluding the Indebtedness associated with the Convertible Note) after giving
pro forma effect to the Incurrence of any proposed new Indebtedness.

 

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Purchased Stock” has the meaning set forth in the recitals to this Agreement.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Reference Property” has the meaning set forth in the Convertible Note.

 

“Refused Securities” has the meaning set forth in Section 8(c).

 

“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include:  (i) any Shares that have been registered under
the Securities Act and disposed of pursuant to an effective registration
statement or otherwise transferred to a Person who is not entitled to the
registration and other rights hereunder; (ii) any Shares that may be sold or
transferred by the Holder thereof under Rule 144 under the Securities Act
without any limitation on the volume, timing, recipients or intended method or
methods of distribution, including through the use of an underwriter; and
(iii) any Shares that cease to be outstanding (whether as a result of repurchase
and cancellation, conversion or otherwise).

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Resignation Event” means that the Designated Director, as determined by the
Board in good faith following compliance with the procedures set forth below in
this definition,

 

5

--------------------------------------------------------------------------------


 

(A) is prohibited or disqualified from serving as an Independent Director of
Triangle; (B) has engaged in acts or omissions constituting a breach of the
Designated Director’s duty of loyalty to Triangle or its stockholders; (C) has
engaged or more likely than not, as determined by a majority of the independent
directors of the Board (other than the Designated Director), engaged in acts or
omissions which involve moral turpitude, fraud, intentional misconduct or an
intentional violation of Law, (D) has engaged in any transaction involving
Triangle from which the Designated Director derived an improper personal
benefit, or (E) has violated the attendance or other material Triangle policies
applicable to all Board members. Prior to making a determination that any
Resignation Event described in clauses (A) through (E) above has occurred, the
Board shall provide the Designated Director with proper notice of a meeting of
the Board in accordance with the Triangle Bylaws at which the removal of such
Designated Director will be considered. At such duly called and held Board
meeting, the Board shall provide the Designated Director with a reasonable
opportunity to be heard and to present information relevant to the Board’s
proposed determination. The Board may make a determination that a Resignation
Event has occurred only following its consideration in good faith of such
information presented by the Designated Director.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.

 

“Shares” means the Purchased Stock and any other equity interests of Triangle or
equity interests in any successor of Triangle issued in respect of such
Purchased Stock by reason of or in connection with any stock dividend, stock
split, combination, reorganization, recapitalization, conversion to another type
of entity or similar event involving a change in the capital structure of
Triangle.

 

“Suspension Notice” has the meaning set forth in Section 10(b).

 

“Suspension Period” has the meaning set forth in Section 10(b).

 

“Termination Event” means the Purchaser and its Affiliates to which it has
transferred the Purchased Stock ceasing to own at least equal to the lesser of:
(i) fifty percent (50%) of the shares of the Purchased Stock and (ii) ten
percent (10%) of the shares of Common

 

6

--------------------------------------------------------------------------------


 

Stock outstanding as of the date of determination.  Any shares of Common Stock
acquired by the Purchaser (and its Affiliates to which it has transferred the
Purchased Stock in accordance with the terms hereof) other than pursuant to the
Purchase Agreement shall not count towards the ownership requirements set forth
in clause (i) above and any shares of Common Stock acquired by the Purchaser
(and its Affiliates to which it has transferred the Purchased Stock in
accordance with the terms hereof) other than pursuant to the Purchase Agreement
or pursuant to Section 8 shall not count towards the ownership requirements set
forth in clause (ii) above.

 

“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.

 

“Triangle” has the meaning set forth in the preamble.

 

“Triangle Bylaws” means the Bylaws of Triangle, as amended.

 

“Triangle Indemnified Persons” has the meaning set forth in Section 5(b).

 

“Triangle Securities” means any equity interest of any class or series in
Triangle.

 

“Underwritten Offering” has the meaning set forth in Section 3(k).

 

“Underwritten Offering Notice” has the meaning set forth in Section 3(k).

 

“VWAP”  means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the five (5) trading days immediately
preceding, but excluding, such date.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms;
(b) references to Sections and Annexes refer to Sections of and Annexes to this
Agreement; (c) the terms “include”, “includes”, “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof”, “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) unless the context
otherwise requires, the term “or” is not exclusive and shall have the inclusive
meaning of “and/or”; (f) defined terms herein will apply equally to both the
singular and plural forms and derivative forms of defined terms will have
correlative meanings; (g) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(h) references to any Person include such Person’s successors and permitted
assigns; and (i) references to “days” are to calendar days unless otherwise
indicated.

 

7

--------------------------------------------------------------------------------


 

2.                                      Registration.

 

(a)                                 Demand Registration.

 

(i)                                     Any Holder that holds any Registrable
Securities shall have the option and right, exercisable by delivering a written
notice to Triangle (a “Demand Notice,” and the Holder that delivers such a
Demand Notice, the “Initiating Holder”), to require Triangle to, pursuant to the
terms of and subject to the limitations contained in this Agreement, prepare and
file with the Commission a Registration Statement registering the offering and
sale of the number and type of Registrable Securities on the terms and
conditions specified in the Demand Notice in accordance with the intended timing
and method or methods of distribution thereof specified in the Demand Notice,
which may include sales on a delayed or continuous basis pursuant to Rule 415 (a
“Demand Registration”).  The Demand Notice must set forth the number of
Registrable Securities that the Initiating Holder intends to include in such
Demand Registration.  Notwithstanding anything to the contrary herein, in no
event shall Triangle be required to effectuate a Demand Registration for
Registrable Securities having an aggregate value of less than $30 million based
on the VWAP of such Registrable Securities as of the date of the Demand Notice.

 

(ii)                                  Within five Business Days of the receipt
of the Demand Notice, Triangle shall give written notice of such Demand Notice
to all Holders and, as soon as reasonably practicable thereafter, shall, subject
to the limitations of this Section 2(a), file a Registration Statement covering
all of the Registrable Securities that the Holders shall in writing request
(such request to be given to Triangle within three days of receipt of such
notice of the Demand Notice given by Triangle pursuant to this Section 2(a)(ii))
to be included in such Demand Registration as promptly as practicable as
directed by the Initiating Holder in accordance with the terms and conditions of
the Demand Notice and use all commercially reasonable efforts to cause such
Registration Statement to become effective under the Securities Act and remain
effective under the Securities Act until all Registrable Securities covered by
such Registration Statement have been sold (the “Effectiveness Period”).

 

(iii)                               Subject to the other limitations contained
in this Agreement, Triangle is not obligated hereunder to effect (A) more than
one Demand Registration in any 12 month period, (B) more than a total of three
Demand Registrations pursuant to this Agreement and (C) a subsequent Demand
Registration pursuant to a Demand Notice if a Registration Statement covering
all of the Registrable Securities held by the Holders providing such Demand
Notice shall have become effective under the Securities Act and remains
effective under the Securities Act and is sufficient to permit offers and sales
of the number and type of Registrable Securities on the terms and conditions
specified in the Demand Notice in accordance with the intended timing and method
or methods of distribution thereof specified in the Demand Notice.

 

(iv)                              Notwithstanding any other provision of this
Section 2(a), Triangle shall not be required to effect a registration or file a
Registration Statement (or any amendment thereto) for a period of up to 60 days,
if (A) the Board determines that a postponement is in the best interest of
Triangle and its stockholders generally due to a pending transaction involving
Triangle, (B) the Board determines such registration would render Triangle
unable to comply with applicable securities laws or (C) the Board determines
such registration would require disclosure of material information that

 

8

--------------------------------------------------------------------------------


 

Triangle has a bona fide business purpose for preserving as confidential (any
such period, a “Blackout Period”); provided, however, that (i) in no event shall
any Blackout Period together with any Suspension Period collectively exceed an
aggregate of 120 days in any 12 month period, (ii) during any Blackout Period
contemplated by Section 2(a)(iv)(B) or any Suspension Period, Triangle shall not
engage in any transaction involving the offer, issuance, sale, or purchase of
Triangle Securities (whether for the benefit of Triangle or a third Person),
except transactions involving the issuance or purchase of Triangle Securities as
contemplated by Triangle employee benefit plans or employee or director
arrangements or in connection with the conversion or exercise of outstanding
securities, including the Convertible Note, and (iii) during any Blackout Period
contemplated by Section 2(a)(iv)(B) or (C) or any Suspension Period, Triangle
shall not file a registration statement (or any amendment or supplement thereto)
for any other holder of registration rights.

 

(v)                                 Triangle may include in any such Demand
Registration other Triangle Securities for sale for its own account or for the
account of any other Person; provided that if the managing underwriter, if any,
for the Underwritten Offering determines that the type or number of Triangle
Securities proposed to be offered in such offering would likely have an adverse
effect in any material respect on the price, timing or distribution of the
Registrable Securities proposed to be included in such offering, the Registrable
Securities to be sold by the Holders shall be included in such registration
before any Triangle Securities proposed to be sold for the account of Triangle
or any other Person other than the NGP Holders.

 

(vi)                              Subject to the limitations contained in this
Agreement, Triangle shall effect any Demand Registration on Form S-3 (except if
Triangle is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such Demand Registration shall be effected on another
appropriate form for such purpose pursuant to the Securities Act) and if
Triangle becomes, and is at the time of its receipt of a Demand Notice, a WKSI,
the Demand Registration for any offering and selling of Registrable Securities
shall be effected pursuant to an Automatic Shelf Registration Statement, which
shall be on Form S-3 or any equivalent or successor form under the Securities
Act (if available to Triangle); provided, however, that if at any time a
Registration Statement on Form S-3 is effective and a Holder provides written
notice to Triangle that it intends to effect an offering of all or part of the
Registrable Securities included on such Registration Statement, Triangle will
amend or supplement such Registration Statement as may be necessary in order to
enable such offering to take place.

 

(vii)                           Without limiting Section 3, in connection with
any Demand Registration pursuant to and in accordance with this Section 2(a),
Triangle shall, (A) promptly prepare and file or cause to be prepared and filed
(1) such additional forms, amendments, supplements, prospectuses, certificates,
letters, opinions and other documents, as may be necessary or advisable to
register or qualify the securities subject to such Demand Registration,
including under the securities laws of such states as the Holders shall
reasonably request; provided, however, that no such qualification shall be
required in any jurisdiction where, as a result thereof, Triangle would become
subject to general service of process or to taxation or qualification to do
business in such

 

9

--------------------------------------------------------------------------------


 

jurisdiction solely as a result of registration and (2) such forms, amendments,
supplements, prospectuses, certificates, letters, opinions and other documents
as may be necessary to apply for listing or to list the Registrable Securities
subject to such Demand Registration on the Trading Market and (B) do any and all
other acts and things that may be reasonably necessary or appropriate or
reasonably requested by the Holders to enable the Holders to consummate a public
sale of such Registrable Securities in accordance with the intended timing and
method or methods of distribution thereof.

 

(ix)                              In the event a Holder transfers Registrable
Securities included on a Registration Statement and such Registrable Securities
remain Registrable Securities following such transfer, at the request of such
Holder, Triangle shall amend or supplement such Registration Statement as may be
necessary in order to enable such transferee to offer and sell such Registrable
Securities pursuant to such Registration Statement; provided that in no event
shall Triangle be required to file a post-effective amendment to the
Registration Statement unless (A) such Registration Statement includes only
Registrable Securities held by the Holder, Affiliates of the Holder or
transferees of the Holder or (B) Triangle has received written consent therefor
from whom Registrable Securities have been registered on (but not yet sold
under) such Registration Statement, other than the Holder, Affiliates of the
Holder or transferees of the Holder.

 

(x)                                 The rights of the Holders under this
Section 2(a) shall terminate at such time that both (A) the number of
Registrable Securities is less than 3% of the number of outstanding shares of
Common Stock, and (B) such Registrable Securities may be sold or transferred by
the Holder thereof under Rule 144 under the Securities Act without any
limitation on the volume or timing.

 

(b)                                 Piggyback Registration.

 

(i)                                     If Triangle shall at any time propose to
conduct, other than pursuant to any Demand Registration, a public offering of
Common Stock for cash (whether in connection with a public offering of Common
Stock by Triangle, a public offering of Common Stock by stockholders, or both,
but excluding an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or S-8 or an offering on any
registration statement form that does not permit secondary sales), Triangle
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five Business Days before) the commencement of the
offering (the “Piggyback Notice”).  The Piggyback Notice shall offer the Holders
the opportunity to include for registration in such Registration Statement the
number of Registrable Securities as they may request (a “Piggyback
Registration”).  Triangle shall use commercially reasonable efforts to include
in each such Piggyback Registration such Registrable Securities for which
Triangle has received a written request from a Holder within three Business Days
after delivery of the Piggyback Notice to such Holder (“Piggyback Request”) for
inclusion therein.  If a Holder decides not to include all of its Registrable
Securities in any Registration Statement thereafter filed by Triangle, such
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent registration statement or registration statements
as may be filed by

 

10

--------------------------------------------------------------------------------


 

Triangle with respect to offerings of Common Stock, all upon the terms and
conditions set forth herein.

 

(ii)                                  If the Registration Statement under which
Triangle gives notice under this Section 2(b) is for an underwritten offering,
Triangle shall so advise the Holders of Registrable Securities.  In such event,
the right of any such Holder to be included in a registration pursuant to this
Section 2(b) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein.  All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by Triangle.  If the managing underwriter or
managing underwriters of such offering advise Triangle and the Holders in
writing that in their reasonable opinion that the inclusion of all of the
Holders’ Registrable Securities in the subject Registration Statement (or any
other Common Stock proposed to be included in such offering) would likely have
an adverse effect in any material respect on the price, timing or distribution
of Common Stock proposed to be included in such offering, Triangle shall include
in such offering only that number of shares of Common Stock proposed to be
included in such offering that, in the reasonable opinion of the managing
underwriter or managing underwriters, will not have such effect, with such
number to be allocated as follows:

 

(A)       if such registration statement is filed other than pursuant to a
demand registration initiated by the NGP Holders, (i) first, to Triangle,
(ii) if there remains availability for additional shares of Common Stock to be
included in such registration, second pro rata among the NGP Holders and all
Holders desiring to register Registrable Securities based on the number of
Registrable Securities held by all such Holders and the number of registrable
securities held by the NGP Holders, and (iii) if there remains availability for
additional shares of Common Stock to be included in such registration, third
pro-rata among all other holders of Common Stock who may be seeking to register
such Common Stock based on the number of shares of Common Stock such holder is
entitled to include in such registration.

 

(B)       if such registration statement is filed pursuant to a demand
registration initiated by the NGP Holders, (i) first, to the NGP Holders,
(ii) if there remains availability for additional shares of Common Stock to be
included in such registration, second pro rata to the Holders desiring to
register Registrable Securities based on the number of Registrable Securities
held by all such Holders, and (iii) if there remains availability for additional
shares of Common Stock to be included in such registration, third pro-rata among
all other holders of Common Stock who may be seeking to register such Common
Stock based on the number of shares of Common Stock such holder is entitled to
include in such registration.

 

If any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to Triangle and the managing
underwriter(s) delivered on or prior to the time of the commencement of such
offering.  Any Registrable

 

11

--------------------------------------------------------------------------------


 

Securities withdrawn from such underwriting shall be excluded and withdrawn from
the registration.

 

(iii)                               Triangle shall have the right to terminate
or withdraw any registration initiated by it under this Section 2(b) at any time
in its sole discretion whether or not any Holder has elected to include
Registrable Securities in such Registration Statement.  The registration
expenses of such withdrawn registration shall be borne by Triangle in accordance
with Section 4 hereof.

 

(iv)                              The rights of the Holders under this
Section 2(b) shall terminate if the number of Registrable Securities is less
than 5% of the number of outstanding shares of Common Stock.

 

3.                                      Registration Procedures.

 

The procedures to be followed by Triangle and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of Triangle and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement, are as follows:

 

(a)                                 in connection with a Demand Registration,
Triangle will at least two Business Days prior to the anticipated filing of the
Registration Statement and any related Prospectus or any amendment or supplement
thereto (other than, after effectiveness of the Registration Statement, any
filing made under the Exchange Act that is incorporated by reference into the
Registration Statement), (i) furnish to such Holders copies of all such
documents prior to filing and (ii) use commercially reasonable efforts to
address in each such document when so filed with the Commission such comments as
such Holders reasonably shall propose prior to the filing thereof.

 

(b)                                 in connection with a Piggyback Registration,
Triangle will at least two days prior to the anticipated filing of the initial
Registration Statement that identifies the Holders and any related Prospectus or
any amendment or supplement thereto (other than amendments and supplements that
do not materially alter the previous disclosure or do nothing more than name
Holders and provide information with respect thereto), (i) furnish to such
Holders copies of all Registration Statements that identify the Holders and any
related Prospectus or any amendment or supplement thereto (other than amendments
and supplements that do not materially alter the previous disclosure or do
nothing more than name Holders and provide information with respect thereto)
prior to filing and (ii) use commercially reasonable efforts to address in each
such document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.

 

(c)                                  Triangle will use commercially reasonable
efforts to as promptly as reasonably practicable (i) prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary under applicable law to keep such Registration Statement
continuously effective with respect to the disposition of all Registrable
Securities covered thereby for its Effectiveness Period and, subject to the
limitations contained in this

 

12

--------------------------------------------------------------------------------


 

Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to such
Holders as selling Holders but not any comments that would result in the
disclosure to such Holders of material and non-public information concerning
Triangle.

 

(d)                                 Triangle will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(e)                                  Triangle will notify such Holders who are
included in a Registration Statement as promptly as reasonably practicable:
(i)(A) when a Prospectus or any prospectus supplement or post-effective
amendment to a Registration Statement in which such Holder is included has been
filed; (B) when the Commission notifies Triangle whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (in which case Triangle shall provide
true and complete copies thereof and all written responses thereto to each of
such Holders that pertain to such Holders as selling Holders); and (C) with
respect to each such Registration Statement or any post-effective amendment
thereto, when the same has been declared effective; (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or Prospectus or for additional
information that pertains to such Holders as sellers of Registrable Securities;
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by Triangle of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by Triangle shall
be required pursuant to this clause (v) in the event that Triangle either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which in either case, contains the requisite information
that results in such Registration Statement no longer containing any untrue
statement of material fact or omitting to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading).

 

13

--------------------------------------------------------------------------------


 

(f)                                   Triangle will use commercially reasonable
efforts to avoid the issuance of, or, if issued, obtain the withdrawal of
(i) any order suspending the effectiveness of a Registration Statement, or
(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as promptly as
reasonably practicable, or if any such order or suspension is made effective
during any Blackout Period or Suspension Period, as promptly as reasonably
practicable after such Blackout Period or Suspension Period is over.

 

(g)                                  During the Effectiveness Period, Triangle
will furnish to each such Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Holder (including those incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
Triangle will not have any obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

 

(h)                                 Triangle will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) authorized by Triangle for use and each
amendment or supplement thereto as such Holder may reasonably request during the
Effectiveness Period.  Subject to the terms of this Agreement, Triangle consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(i)                                     Triangle will cooperate with such
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free of all restrictive
legends indicating that the Registrable Securities are unregistered or
unqualified for resale under the Securities Act, Exchange Act or other
applicable securities laws, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holder may request
in writing.  In connection therewith, if required by Triangle’s transfer agent,
Triangle will promptly, after the Effective Date of the Registration Statement,
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any such legend upon sale by the Holder of such
Registrable Securities under the Registration Statement.

 

(j)                                    Upon the occurrence of any event
contemplated by Section 3(e)(v), subject to Section 2(a)(iv) and this
Section 3(j), as promptly as reasonably practicable, Triangle will prepare a
supplement or amendment, including a post-effective amendment, if required by
applicable law, to the affected Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

14

--------------------------------------------------------------------------------


 

(k)                                 Such Holders may distribute the Registrable
Securities by means of an underwritten offering; provided that (i) in the case
of a Demand Registration, (A) the Initiating Holder provides written notice to
Triangle of its intention to distribute Registrable Securities by means of an
underwritten offering, which for the avoidance of doubt may be made at a date
later than the original Demand Notice (the “Underwritten Offering Notice” and
such underwritten offering being referred to herein as an “Underwritten
Offering”) and (B) Holders (including the Initiating Holder) having an aggregate
value of at least $30 million based on the VWAP of such Registrable Securities
as of the date of such Underwritten Offering Notice desire to participate in
such Underwritten Offering and, in the case of a Piggyback Registration, the
electing Holders must include their Registrable Securities in an underwritten
offering if the Piggyback Notice so requires, (ii) the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (iii) the managing underwriter or managing underwriters
thereof shall be designated by the Initiating Holder in the case of a Demand
Registration (provided, however, that such designated managing underwriter or
managing underwriters shall be reasonably acceptable to Triangle), by Triangle
in the case of a registration initiated by Triangle or by such other holder in
the case of a registration initiated by another holder, (iv) each Holder
participating in such underwritten offering agrees to enter into an underwriting
agreement in customary form and sell such Holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
to select the managing underwriter or managing underwriters hereunder and
(v) each Holder participating in such underwritten offering completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.  Triangle hereby agrees with each Holder that, in
connection with any Underwritten Offering in accordance with the terms hereof,
it will negotiate in good faith and execute all indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, including using all commercially reasonable efforts
to procure customary legal opinions and auditor “comfort” letters. 
Notwithstanding the foregoing, Triangle is not obligated to effect more than
(A) one Underwritten Offering in any 12 month period and (B) a total of three
Underwritten Offering pursuant to this Agreement.   If, in the case of an
Underwritten Offering, the managing underwriter advises Triangle that the
inclusion of all of the Holders’ Registrable Securities in the subject
Underwritten Offering would likely have an adverse effect in any material
respect on the price, timing or distribution of Registrable Securities proposed
to be included in such Underwritten Offering, then Triangle shall so advise all
Holders of Registrable Securities that would otherwise be underwritten pursuant
hereto, and the number of shares of Common Stock that may be included in the
Underwritten Offering shall be allocated:

 

(A)           in the case of a demand registration initiated by the NGP Holders,
(i) first to the NGP Holders and (ii) second to the Holders on a pro rata basis
based on the number of Registrable Securities held by all such Holders.

 

(B)           in the case of a Demand Registration, (i) first to the Holders on
a pro rata basis based on the number of Registrable Securities held by all such
Holders (including the Initiating Holders) and (ii) second to the NGP Holders.

 

15

--------------------------------------------------------------------------------


 

Any Registrable Securities excluded or withdrawn from such Underwritten Offering
shall be withdrawn from the Underwritten Offering.  In the event that the
managing underwriter limits the number of Registrable Securities to be included
in the Underwritten Offering pursuant to this Section 3(k) such that at least
one-third of the aggregate Registrable Securities set forth in such Holders’
written requests pursuant to this Section 3(k) are included in the Underwritten
Offering, such Underwritten Offering shall not be considered to be an
Underwritten Offering for purposes of the limitations set forth in this
Section 3(k).

 

(l)                                     In the event such Holders seek to
complete an Underwritten Offering, for a reasonable period prior to the filing
of any Registration Statement and throughout the Effectiveness Period, Triangle
will make available upon reasonable notice at Triangle’s principal place of
business or such other reasonable place for inspection during normal business
hours by the managing underwriter or managing underwriters selected in
accordance with Section 3(k) such financial and other information and books and
records of Triangle, and cause the officers, employees, counsel and independent
certified public accountants of Triangle to respond to such inquiries, as shall
be reasonably necessary (and in the case of counsel, not violate an
attorney-client privilege in such counsel’s reasonable belief) to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act.

 

(m)                             In connection with any Demand Registration,
Triangle will use commercially reasonable efforts to cause appropriate officers
and employees to be available, on a customary basis and upon reasonable notice,
to meet with prospective investors in presentations, meetings and road shows.

 

(n)                                 Triangle may require the Holder to furnish
to Triangle any other information regarding the Holder and the distribution of
such securities as Triangle reasonably determines is required to be included in
any Registration Statement.

 

4.                                      Registration Expenses.  All Registration
Expenses incident to the Parties’ performance of or compliance with their
respective obligations under this Agreement or otherwise in connection with any
Demand Registration or Piggyback Registration (in each case, excluding any
Selling Expenses) shall be borne by Triangle, whether or not any Registrable
Securities are sold pursuant to a Registration Statement.  “Registration
Expenses” shall include, without limitation, (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with the Trading Market and (B) in compliance with applicable state
securities or “Blue Sky” laws), (ii) printing expenses (including expenses of
printing certificates for Triangle Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel, auditors and
accountants for Triangle, (v) Securities Act liability insurance, if Triangle so
desires such insurance, (vi) fees and expenses of all other Persons retained by
Triangle in connection with the consummation of the transactions contemplated by
this Agreement and (vii) all expenses relating to marketing the sale of the
Registrable Securities, including expenses related to conducting a “road show.” 
In addition, Triangle shall be responsible for all of its expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including expenses payable to third parties and including all
salaries and expenses of their officers and employees performing legal or

 

16

--------------------------------------------------------------------------------


 

accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on the
Trading Market.

 

5.                                      Indemnification.

 

(a)                                 Triangle shall indemnify and hold harmless
each Holder, its Affiliates and each of their respective officers and directors
and any Person who controls any such Holder (within the meaning of the
Securities Act) and any agent thereof (collectively, “Holder Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all losses, claims, damages, liabilities, joint or several, costs
(including reasonable costs of preparation and reasonable attorneys’ fees) and
expenses, judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnified
Person may be involved, or is threatened to be involved, as a party or
otherwise, under the Securities Act or otherwise (collectively, “Losses”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which any
Registrable Securities were registered, in any preliminary prospectus (if
Triangle authorized the use of such preliminary prospectus prior to the
Effective Date), or in any summary or final prospectus or free writing
prospectus (if such free writing prospectus was authorized for use by Triangle)
or in any amendment or supplement thereto (if used during the period Triangle is
required to keep the Registration Statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances in which they were made, not
misleading; provided, however, that Triangle shall not be liable to any Holder
Indemnified Person to the extent that any such claim arises out of, is based
upon or results from an untrue or alleged untrue statement or omission or
alleged omission made in such Registration Statement, such preliminary, summary
or final prospectus or free writing prospectus or such amendment or supplement,
in reliance upon and in conformity with written information furnished to
Triangle by or on behalf of such Holder Indemnified Person or any underwriter
specifically for use in the preparation thereof.  Triangle shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding of
which Triangle is aware in connection with the transactions contemplated by this
Agreement.  Notwithstanding anything to the contrary herein, this Section 5
shall survive any termination or expiration of this Agreement indefinitely.

 

(b)                                 In connection with any Registration
Statement in which a Holder participates, such Holder shall indemnify and hold
harmless Triangle, its Affiliates and each of their respective officers,
directors and any Person who controls Triangle (within the meaning of the
Securities Act) and any agent thereof (collectively, the “Triangle Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any and all Losses as incurred, arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in any such Registration
Statement, in any preliminary prospectus (if used prior to the Effective Date of
such Registration Statement), or in any summary or final prospectus or free
writing prospectus or in any amendment or supplement thereto (if used during the
period Triangle is required to keep the Registration Statement current), or
arising out of, based upon or resulting from the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances in which they

 

17

--------------------------------------------------------------------------------


 

were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to the Holder furnished in
writing to Triangle by such Holder for use therein.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent will not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (in addition to any local counsel) for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party that are in
addition to or may conflict with those available to another indemnified party
with respect to such claim.  Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

6.                                      Facilitation of Sales Pursuant to
Rule 144.  To the extent it shall be required to do so under the Exchange Act,
Triangle shall timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.  Upon the request of any Holder in
connection with that Holder’s sale pursuant to Rule 144, Triangle shall deliver
to such Holder a written statement as to whether it has complied with such
requirements.

 

7.                                      [Intentionally Omitted]

 

8.                                      Preemptive Rights.

 

(a)                                 Except in the case of Excluded Securities,
Triangle shall not issue, exchange or otherwise Dispose, agree to issue,
exchange or otherwise Dispose, or reserve or set aside for the same, any Equity
Securities of Triangle or any securities convertible into or exchangeable for
Equity Securities of Triangle (the “Offered Securities”), unless in each case
Triangle shall have first given written notice to Purchaser (the “Preemptive
Offer Notice”) at least 10 Business Days prior to entering into a definitive
agreement for such sale stating that Triangle proposes to sell such Offered
Securities, the number or amount of the Offered Securities proposed to be sold,
the proposed purchase price or price range therefor and any other terms and
conditions of such offer.

 

18

--------------------------------------------------------------------------------


 

(b)                                 On or before the seventh Business Day
following the date of the Preemptive Offer Notice (the “Preemptive Offer
Period”), the Purchaser shall have the option to subscribe for up to its pro
rata share of such Offered Securities (based on its percentage ownership of
Common Stock calculated on a fully-diluted basis using the treasury stock method
and assuming full conversion of any outstanding convertible notes of the
Company) by delivering written notice to Triangle (a “Preemptive Offer
Acceptance Notice”).  Notwithstanding the preceding sentence, the number of
Offered Securities that the Purchaser is entitled to purchase shall not exceed
an amount that would require Stockholder Approval under, or would result in a
violation of, the rules and regulations of NYSE MKT or any other principal stock
exchange or market upon which the Offered Securities trade; provided, however,
that if the Purchaser cannot purchase at least 75% of the number of Offered
Securities as to which a Preemptive Offer Acceptance Notice has been given by
the Purchaser as a result of the limitations set forth in this sentence, then
Triangle shall not issue, exchange or otherwise Dispose, agree to issue,
exchange or otherwise Dispose, or reserve or set aside for the same all or any
part of the Offered Securities without the prior written consent of the
Purchaser.  Each Preemptive Offer Acceptance Notice shall specify:  (i) the
amount of Offered Securities the Purchaser desires to subscribe for and (ii) the
prices at which the Purchaser is willing to purchase such amounts of the Offered
Securities at each such price.

 

(c)                                  Triangle shall have 30 days from the
expiration of the Preemptive Offer Period to enter into a definitive agreement
to issue and sell all or any part of such Offered Securities as to which a
Preemptive Offer Acceptance Notice has not been given by the Purchaser (the
“Refused Securities”) to any other Persons, but only upon terms and conditions
in all material respects, including price, which are no more favorable,
individually or in the aggregate, to such other Persons or less favorable,
individually or in the aggregate, to Triangle than those set forth in the
Preemptive Offer Notice. Upon the closing, which shall occur at a reasonable
time and place within 60 days from the expiration of the Preemptive Offer Period
(which such period shall be extended for up to 180 days with respect to any
Person seeking to purchase Offered Securities, including the Purchaser, for such
time as is necessary to allow such Person to request any approvals required
under the HSR Act) and shall include full payment to Triangle of the proceeds
from the sale to such other Persons of all the Refused Securities, the Purchaser
shall purchase from Triangle, and Triangle shall sell to the Purchaser, the
Offered Securities with respect to which a Preemptive Offer Acceptance Notice
was delivered by the Purchaser, at the terms specified in the Preemptive Offer
Notice. In each case, any Offered Securities not purchased by the Purchaser or
any other Persons in accordance with this Section 8(c) within 60 days (or such
longer period if the time period within which to close is extended as provided
in the immediately preceding sentence) after the expiration of the Preemptive
Offer Period may not be sold or otherwise Disposed of until they are again
offered to the Purchaser under the procedures specified in this Section 8(c).

 

(d)                                 The rights of the Purchaser under this
Section 8 shall terminate upon the occurrence of a Termination Event and shall
not apply to the following securities (the “Excluded Securities”):

 

(i)                                     the issuance of any Equity Securities,
or securities convertible into or exchangeable for Equity Securities, of
Triangle pursuant to any employee benefits or other compensation plan approved
by the Board and the Stockholders;

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Equity Securities, or securities
convertible into or exchangeable for Equity Securities, of Triangle issued
otherwise than for cash pursuant to, a merger, consolidation, acquisition,
disposition or similar business combination approved by the Board;

 

(iii)                               Equity Securities, or securities convertible
into or exchangeable for Equity Securities, of Triangle issued upon any stock
dividend, stock split or other pro-rata distribution, subdivision or combination
of securities or other recapitalization of Triangle;

 

(iv)                              Equity Securities issued upon conversion of
the Convertible Note and other convertible notes issued concurrently herewith;
and

 

(v)                                 Equity Securities, or securities convertible
into or exchangeable for Equity Securities, of Triangle issued pursuant to the
terms of a “poison pill” or other stockholder rights plan.

 

9.                                      Director Designation Rights.

 

(a)                                 Board Representation.

 

(i)                                     On the date on which the aggregate
consideration paid by Purchaser and its Affiliates to Triangle for shares of
Common Stock from Triangle exceeds $150 million, the Board shall adopt
resolutions that (i) increase the number of natural persons that constitute the
whole Board by one (1) person and (ii) fill the vacancy created by virtue of
such increase in the size of the Board with an individual designated by the
Purchaser, in each case pursuant to the Triangle Organizational Documents, who
must in the reasonable judgment of Triangle, (A) qualify as an Independent
Director, (B) have the requisite skill and experience to serve as a director of
a publicly traded company, (C) not be prohibited or disqualified from serving as
a director of Triangle pursuant to the Triangle Bylaws (as in effect as of the
date hereof) or any rule or regulation of the Commission, NYSE MKT (or any other
principal stock exchange or market upon which the Common Stock may trade) or by
applicable law and (D) otherwise be reasonably acceptable to Triangle (the
“Designated Director”). The Purchaser shall, and shall cause the Designated
Director to, timely provide Triangle with accurate and complete information
relating to the Purchaser and the Designated Director that may be required to be
disclosed by Triangle under the Exchange Act. In addition, at Triangle’s
request, the Purchaser shall cause the Designated Director to complete and
execute Triangle’s standard director and officer questionnaire and provide such
other information as Triangle may reasonably request prior to being admitted to
the Board or standing for reelection at an annual meeting of Stockholders or at
such other time as may be requested by Triangle.

 

(ii)                                  The Designated Director will hold office
until his or her term expires and such Designated Director’s successor has been
duly elected and qualified or until such Designated Director’s earlier death,
resignation or removal.

 

20

--------------------------------------------------------------------------------


 

(iii)                               In order to designate an individual for
appointment to the Board, the Purchaser must submit to Triangle a written notice
in accordance with the notice provisions set forth in Section 7.08 of the
Purchase Agreement, which notice shall include (i) the name, age, business
address and residence address of such designee, (ii) a current resume and
curriculum vitae of such designee and (iii) a statement describing such
designee’s qualifications.

 

(iv)                              Prior to a Termination Event:

 

(A)                               in connection with each annual meeting of
Stockholders, and subject to the conditions of Section 9(a)(i) of this
Agreement, Triangle shall nominate the Designated Director for reelection to the
Board and shall take all reasonable and lawful actions necessary or advisable to
cause the Board to recommend that the Stockholders vote “FOR” the election of
the Designated Director;

 

(B)                               promptly following any annual meeting of
Stockholders at which the Designated Director is not elected to the Board, and
subject to the provisions of Section 9(a)(i) of this Agreement, the Board shall
adopt resolutions that (1) increase the number of natural persons that
constitute the whole Board by one (1) person and (2) fill the vacancy created by
virtue of such increase in the size of the Board with the Designated Director;
and if the Board is prevented by Section 3.1 of the Triangle Bylaws from
complying with clause (1) of this Section 9(a)(iv)(B), the Board shall amend the
Triangle Bylaws as necessary to permit the Board to comply with clause (1) of
this Section 9(a)(iv)(B);

 

(C)                               any Designated Director may be removed
pursuant to Section 3.6 of the Triangle Bylaws, and any vacancy created by such
removal shall be filled by the Board with an individual designated by the
Purchaser who, subject to the conditions of Section 9(a)(i) of this Agreement,
shall become the Designated Director;

 

(D)                               upon written notice from Triangle to the
Purchaser that a Resignation Event has occurred, which notice shall set forth in
reasonable detail the facts and circumstances constituting the Resignation
Event, the Purchaser will cause the Designated Director then serving as a member
of the Board to resign as a member of the Board within two (2) Business Days of
such written notice; and

 

(E)                                any vacancy caused by the death, disability
or resignation of the Designated Director shall be filled by the Board with an
individual designated by the Purchaser who, subject to the conditions of
Section 9(a)(i) of this Agreement, shall become the Designated Director.

 

(v)                                 Any action by the Purchaser to designate or
replace the Designated Director shall be evidenced in writing furnished to
Triangle and shall be signed by or on behalf of the Purchaser.

 

21

--------------------------------------------------------------------------------


 

(vi)                              Prior to designating a Designated Director,
the Purchaser shall enter into a written agreement in a form reasonably
satisfactory to Triangle with the Designated Director whereby such Designated
Director agrees to resign as a member of the Board upon a Resignation Event, a
Termination Event or at the Purchaser’s request, as applicable. The Purchaser
acknowledges and agrees that such an agreement is in the best interest of
Triangle and the Purchaser, and that Triangle shall be a third party beneficiary
of the terms and conditions of such an agreement, and Triangle shall have the
right to enforce such an agreement to the same extent as the parties thereto.

 

(vii)                           Triangle shall not take any action that would
lessen, restrict, prevent or otherwise have an adverse effect upon the foregoing
rights of the Purchaser to Board representation, including by nominating more
directors for election to the Board than the number of directors constituting
the full Board; provided, however, that Triangle shall not be prohibited from
taking such action that the Board determines (i) may be necessary to (A) comply
with any rule or regulation of the Commission or NYSE MKT (or any other
principal stock exchange or market upon which the Common Stock may trade) or
(B) comply with applicable law or (ii) is required to comply with the provisions
of the Triangle Organizational Documents.

 

(b)                                 Termination of Director Designation Rights.
Upon the occurrence of a Termination Event, the Purchaser’s right to designate,
and Triangle’s obligation to nominate, the Designated Director shall
automatically terminate, and the Purchaser shall cause the Designated Director
then serving as a member of the Board, promptly upon (and in any event within
two (2) Business Days following) receipt of a written request from Triangle, to
resign as a member of the Board. In the event Triangle does not request that the
Designated Director be caused to resign upon occurrence of a Termination Event,
such Designated Director will no longer be considered a designee of the
Purchaser and will be subject to election and reelection in accordance with the
Triangle Bylaws. The Purchaser shall have the right at any time to cause the
Designated Director to resign as a member of the Board and to waive its rights
to designate a nominee for election to the Board.

 

(c)                                  Director Indemnification. At all times
while the Designated Director is serving as a member of the Board, and following
any such Designated Director’s death, resignation, removal or other cessation as
a director in such former Designated Director’s capacity as a former director,
each Designated Director shall be entitled to all rights to indemnification and
exculpation as are then made available to any other member of the Board. As
between Triangle, on the one hand, and the Purchaser and its Affiliates, on the
other hand, Triangle shall, in all events, be the full indemnitor of first
resort and shall not be entitled to any contribution, indemnification or other
payment by or from any of the Purchaser or its Affiliates.

 

(d)                                 Corporate Opportunities. Triangle hereby
renounces any interest or expectancy in any business opportunity in which
Teachers Insurance and Annuity Association of America, a New York stock life
insurance company, or Purchaser or any of their respective Affiliates or
Portfolio Companies (including any officers or directors thereof) (the “TIAA
Group”) participates or seeks to participate (each, a “Business Opportunity”)
other than a Business Opportunity that is presented to a Designated Director in
such Person’s capacity as a director of Triangle and with respect to which no
other member of the TIAA Group (other than

 

22

--------------------------------------------------------------------------------


 

the Designated Director) independently receives notice or otherwise identifies
such Business Opportunity (each Business Opportunity that is so renounced, being
referred to as a “Renounced Business Opportunity”). No member of the TIAA Group,
including any Designated Director, shall have any obligation to communicate or
offer any Renounced Business Opportunity to Triangle, and any member of the TIAA
Group may pursue a Renounced Business Opportunity. Notwithstanding anything to
the contrary in this Section 9(d), Triangle shall not be prohibited from
pursuing any Business Opportunity with respect to which it has renounced any
interest or expectancy as a result of this Section 9(d).

 

10.                               Approval Right.  So long as (a) 50% or more of
the Common Stock purchased by the Purchaser pursuant to the Purchase Agreement
is issued and outstanding and held by the Purchaser and (b) Purchaser owns at
least 10% of the then issued and outstanding Common Stock, Triangle shall not,
and shall cause its Subsidiaries not to, directly or indirectly, Incur any
Indebtedness (other than pursuant to the Triangle Credit Agreement or the terms
of the Notes); provided, however, that Triangle may Incur Indebtedness and any
of its Subsidiaries may Incur Indebtedness if on the date thereof the
Consolidated Leverage Ratio does not exceed 5.0 to 1.0 (provided that the
Triangle Credit Agreement and Notes are excluded from such calculation).

 

11.                               Miscellaneous.

 

(a)                                 Remedies.  In the event of a breach by
Triangle of any of its obligations under this Agreement, each Holder, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  Triangle agrees that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.

 

(b)                                 Discontinued Disposition.  Each Holder
agrees that, upon receipt of a notice from Triangle of the occurrence of any
event of the kind described in clauses (ii) through (v) of Section 3(e) (a
“Suspension Notice”), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement as contemplated by Section 3(j) or until it is advised in writing by
Triangle that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement (a “Suspension Period”).  Triangle may provide
appropriate stop orders to enforce the provisions of this Section 11(b).

 

(c)                                  Amendments and Waivers.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
Triangle and Holders that hold a majority of the Registrable Securities as of
the date of such waiver or amendment.  Triangle shall provide prior notice to
all Holders of any proposed waiver or amendment.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver

 

23

--------------------------------------------------------------------------------


 

of any other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

(d)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile or electronic mail as specified in this Section 11(d) prior to
5:00 p.m. (Denver Time) on a Business Day, (ii) the Business Day after the date
of transmission, if such notice or communication is delivered via facsimile or
electronic mail as specified in this Agreement later than 5:00 p.m. (Denver
Time) on any date and earlier than 11:59 p.m. (Denver Time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the Party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

If to Triangle:

Triangle Petroleum Corporation

 

Attention: Justin Bliffen

 

1200 17th Street, Suite 2600

 

Denver, Colorado 80202

 

Fax: (303) 260-5080

 

Electronic mail: jbliffen@trianglepetroleum.com

 

 

If to the Purchaser or any of its Affiliates:

Actoil Bakken, LLC
c/o Teachers Insurance and Annuity Association of America

 

730 Third Avenue, 4th Floor

 

New York, NY 10017

 

Attention: Lisa M. Ferraro
Internet electronic mail: lferraro@tiaa-cref.org

 

 

 

with copies to:

 

Actoil Bakken, LLC

c/o Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Blvd. | C2-08-04

Charlotte, NC 28262

Attention: John D. McCally

Facsimile: (704) 988-4924

Internet electronic mail: jmccally@tiaa-cref.org

 

Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas

New York, NY 10036

Attention: Peter J. Schaeffer

Facsimile: 212-336-2222

Internet electronic mail: pjschaeffer@pbwt.com

 

24

--------------------------------------------------------------------------------


 

If to any other Person who is then the registered Holder:

To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

 

(e)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.  Except as provided in this Section 11(e), this Agreement,
and any rights or obligations hereunder, may not be assigned without the prior
written consent of Triangle and the Purchaser.  Notwithstanding anything in the
foregoing to the contrary, (i) the registration rights of a Holder pursuant to
this Agreement with respect to all or any portion of its Registrable Securities
may be assigned without such consent (but only with all related obligations)
with respect to such Registrable Securities (and any Registrable Securities
issued as a dividend or other distribution with respect to, in exchange for or
in replacement of such Registrable Securities) by such Holder to a transferee of
such Registrable Securities; provided (A) Triangle is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the Registrable Securities with respect to which
such registration rights are being assigned and (B) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement, and (ii) the rights of the Purchaser under Section 8 may be
transferred or assigned in whole or in part by the Purchaser to an Affiliate of
the Purchaser provided that (1) Triangle is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
Affiliate and (B) such Affiliate agrees in writing to be bound by and subject to
the terms set forth in this Agreement.  Triangle may not assign its respective
rights or obligations hereunder without the prior written consent of the
Purchaser.

 

(f)                                   Third Party Beneficiaries.  Other than the
Holders (other than the Purchaser), there are no third party beneficiaries
having rights under or with respect to this Agreement.

 

(g)                                  Execution and Counterparts.  This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
signature delivered by facsimile or electronic mail transmission were the
original thereof.

 

(h)                                 Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof.  Each of the Parties  irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in in the Borough of Manhattan in the City of New York and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of

 

25

--------------------------------------------------------------------------------


 

process in connection with any such suit, action or proceeding may be served on
each Party anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each of the Parties irrevocably waives
any objection to the laying of venue of any such suit, action or proceeding
brought in such courts and irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(i)                                     Cumulative Remedies.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(j)                                    Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the Parties shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
the subject matter hereof and the matters addressed or governed hereby, whether
oral or written.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Justin Bliffen

 

Name:

Justin Bliffen

 

Title:

Chief Financial Officer

 

 

 

 

 

ACTOIL BAKKEN, LLC

 

 

 

By:

/s/ William A. Deihl

 

Name:

William A. Deihl

 

Title:

Vice President

 

Signature Page to Rights Agreement

 

--------------------------------------------------------------------------------